_department of the treasury internal_revenue_service washington d c feb tax_exempt_and_government_entities_division uniform issue list tep a t legend taxpayer a ira b fund c financial_institution d financial_institution e company f company g individual h city x city y amount dear this is in response to your request dated date as supplemented by correspondence dated date in which you request through your authorized representative a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code the code’ the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayer a represents that she received a distribution equal to amount from ira b which was maintained by financial_institution d taxpayer a asserts that her failure to accomplish a rollover within the 60-day period prescribed by sec_408 of the code was due to the failure to receive notification that financial_institution d would no longer serve as the custodian for ira b in taxpayer a inherited her deceased husband’s sep-ira ira b subsequently ira b was retitled in taxpayer a’s name the assets of ira b consisted of units shares in a private equity firm fund c with financial_institution d serving as custodian of ira b company f was the investment_advisor to fund c company g was responsible for managing investor relations for company f and for issuing certain financial statements to investors in fund on date taxpayer a sold her residence in city x and moved to a temporary residence in city y current home which is also located in city y beginning in april of through december of financial_institution d mailed notices informing taxpayer a that it would no longer serve as custodian for ira b however these notices were mailed to taxpayer a’s former city x address and were not forwarded to taxpayer a’s new city y address in january of taxpayer a purchased her in december of financial_institution d requested that the managers of fund c confirm that the shares were transferred from financial_institution d as the custodian of ira b to taxpayer a individual h the managing partner and director of operations for fund c signed the confirmation request on date however individual h neglected to notify taxpayer a of the transfer the form 1099-r for the ‘taxable year showing the distribution from ira b was sent to taxpayer a’s city x address and was not forwarded to taxpayer a’s current city y address company g however sent taxpayer a monthly financial statements to her correct city y address through and these statements indicated the shares were still held in ira b consequently taxpayer a believed that the shares continued to be held in ira b taxpayer a first discovered that the shares were no longer held in ira b when she received a notice cp2000 from the internal_revenue_service service dated date relating to her itax return taxpayer a represents that the assets in ira b have not been used for any other purpose taxpayer a also represents that financial_institution e has agreed to serve as an ira custodian for the shares if taxpayer a receives a waiver from the service based on the above facts and representations taxpayer a requests a waiver of the 60-day requirement contained in sec_408 of the code with respect to the distribution of amount from ira b sec_408 of the code defines an ira to mean a_trust created or organized in the united_states and requires that the trustee be a bank or an approved non- bank trustee sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if i the entire amount received including money or any other_property is paid into an ira for the benefit of such individual not later than the 60th day after the day on which the individual receives the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the 60th day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the rollover provisions of sec_408 do not apply to any amount required to be distributed under sec_408 ‘ sec_408 of the code provides that the secretary_of_the_treasury may waive the 60-day requirement under sec_408 and sec_408 where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement revproc_2003_16 2003_4_irb_359 provides that the service will issue a ruling waiving the 60-day rollover requirement in cases where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the taxpayer in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 of the code the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented and documentation submitted by taxpayer a are consistent with her assertion that the failure to complete a rollover of the distribution of amount from ira b was due to postal error therefore pursuant to sec_408 of the code the service waives the 60-day rollover period with respect to amount provided all other requirements of sec_408 except the 60-day requirement will be met with respect to the contribution of amount to an ira amount will be considered a rollover_contribution with the meaning of sec_408 this ruling does not authorize the rollover of amounts that are required to be distributed by sec_408 of the code no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file with this office a copy of this letter_ruling is being sent to your authorized representative if you wish to inquire about this ruling please contact please address all correspondence to se t ep ra t1 sincsrely yours carlton a watkins manager employee_plans technical group enclosures notice of intention to disclose deleted copy of this letter cc
